Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Nei et al (US 6,342,941) discloses (Abstract) a method for thermal management of reticles for conducting an exposure process, comprising regulating the reticle to reach the default (saturation point) state before using the reticle to perform the exposure process. C13L3-19 discloses that regulating the reticle to reach the default state comprises: applying an amount of thermal energy to the reticle stored in a reticle library. C3L14-17 teaches calculating a difference between the saturation temperature of the reticle and a current temperature of the reticle before regulating the reticle to reach the default state and wherein regulating the reticle to reach the default state comprises: changing the temperature of the reticle from the current temperature to substantially the saturation temperature. C6L15-31 teaches determining the saturation point, which appear to be by calculations using known values of various parameters relevant to exposure.
Won (US 2006/0256305) teaches [0042-0045] regulating reticle temperatures to the saturation temperatures in a reticle storage unit.
Prosyentsov et al (US 2012/0133914) discloses (Fig. 9 and [0085-0087]) the theoretical and measured temperature variation of a reticle with time, during exposure of multiple wafers.
claims 1-8, the prior art fails to anticipate or render obvious, alone or in combination, selecting a default state of a reticle based on given data, wherein the given data comprises overlay values of a plurality of processed semiconductor workpieces and temperature profiles of the reticle correlated to the processed semiconductor workpieces; and wherein selecting the default state of the reticle comprises: determining one of the temperature profiles of the reticle as the reticle is in a saturation state; and setting the saturation state as the default state of the reticle, in the combination required by claim 1.
With regard to claims 9-15, the prior art fails to anticipate or render obvious, alone or in combination, determining a saturation temperature of a reticle on the basis of given data sampled from a plurality of lots of semiconductor workpieces, wherein the given data comprises an overlay measurement of the plurality of lots of semiconductor workpieces, in the combination required by claim 9.
With regard to claims 16-20, the prior art fails to anticipate or render obvious, alone or in combination, exposing a sample workpiece by using a sample reticle; measuring a temperature profile of the sample reticle after the exposing; repeating the exposing and the measuring to generate a sample data; determining a saturation state of the sample reticle on the basis of the sample data, in the combination required by claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789.  The examiner can normally be reached on 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.